Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugio et al. (US 20120224637 A1).
Re claim 1, Sugio discloses a video processing method, comprising: 
deriving multiple temporal motion vector prediction (TMVP) candidates for a video block in a current picture based on multiple blocks associated with a second block in one or more pictures that are temporally co-located with the current picture (Sugio: paragraph [0082], temporal direct vector calculation unit 114 derives, by way of temporal direct using a reference motion vector of the co-located block, a temporal direct vector which is a candidate predictive motion vector; Fig. 1B, co-located block), 
wherein the current picture is excluded from the one or more pictures (Sugio: Fig. 1B, using co-located picture containing co-located blocks), 

wherein the second block has a same size as the video block (Sugio: Fig. 1B, co-located block shown as same size as current block), and 
wherein a relative position of the second block to a top-left corner of a second picture of the one or more pictures is same as that of the video block to a top-left corner of the current picture (Sugio: Fig. 1B, co-located block same position within respective picture as current block); 
adding the multiple TMVP candidates to a motion candidate list associated with the video block (Sugio: Fig. 2, step S12); and 
performing a conversion between the video block and a bitstream (Sugio: Fig. 2, step S13). 
Re claim 2, Sugio discloses that the one or more pictures includes a single picture co-located with the current picture (Sugio: Fig. 1B). 
Re claim 3, Sugio discloses that the multiple blocks are located inside the second block (Sugio: Fig. 1B). 
Re claim 5, Sugio discloses that the multiple blocks are located outside the second block (Sugio: Fig. 1B). 
Claim 15 recites the corresponding video encoding apparatus for implementing the method of claim 1.  Sugio additionally discloses a video encoding apparatus (Sugio: Fig. 1A).  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 15.  Accordingly, claim 15 has been analyzed and rejected with respect to claim 1 above.
Claim 16 recites the corresponding video decoding apparatus for implementing the method of claim 1.  Sugio additionally discloses a video decoding apparatus (Sugio: Fig. 11).  Therefore, arguments 
Claim 17 recites the corresponding non-transitory computer-readable program medium having code stored thereupon, the code comprising instructions that, when executed by a processor, causing the processor to implement the method of claim 1.  Sugio additionally discloses a non-transitory computer-readable program medium having code stored thereupon (Sugio: paragraph [0204]).  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 17.  Accordingly, claim 17 has been analyzed and rejected with respect to claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al. (US 20120224637 A1) in view of Lim et al. (US 20190297325 A1).
Re claim 4, Sugio does not specifically disclose that the multiple blocks are located inside a coding tree block covering the second block.  However, Lim discloses that FIG. 15  shows a view showing an example of deriving and sharing a spatial motion vector according to granularity information in a coding tree unit (CTU) (Lim: paragraph [0041]).  Since Sugio and Lim relate to video coding using motion vector prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the coding techniques of Lim with the system of Sugio in order to improve encoding/decoding efficiency when applied to specific regions (Lim: paragraph [0025]).
claim 6, Sugio does not specifically disclose that the multiple blocks are located outside a coding tree block covering the second block.  However, Lim discloses that FIG. 15  shows a view showing an example of deriving and sharing a spatial motion vector according to granularity information in a coding tree unit (CTU) (Lim: paragraph [0041]).  The 128x128 size of the CTU would not cover the entire picture, and therefore more data may be located outside of the CTU.  Since Sugio and Lim relate to video coding using motion vector prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the coding techniques of Lim with the system of Sugio in order to improve encoding/decoding efficiency when applied to specific regions (Lim: paragraph [0025]).
Re claim 7, Sugio does not specifically disclose that the second block is identified by a non-zero motion vector.  However, Lim discloses that merge candidates may include a spatial merge candidate, a temporal merge candidate, a combined merge candidate, a combined bi-prediction merge candidate, a zero merge candidate, etc. (Lim: paragraph [0088]).  Fig. 17 of Lim illustrates that a co-located block is referred to by a motion vector of a temporal merge candidate.  Since Sugio and Lim relate to video coding using motion vector prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the coding techniques of Lim with the system of Sugio in order to improve encoding/decoding efficiency when applied to specific regions (Lim: paragraph [0025]).
Re claim 8, Sugio does not specifically disclose that the non-zero motion vector is derived from a spatial merge candidate of the second block.  However, Lim dscloses that merge candidates may include spatial merge candidates (Lim: paragraph [0088]).  Motion information of the neighboring block adjacent to the encoding/decoding target block may be referred to as a spatial merge candidate (Lim: paragraph [0196]).  Since Sugio and Lim relate to video coding using motion vector prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the coding techniques of Lim with the system of Sugio in order to improve encoding/decoding efficiency when applied to specific regions (Lim: paragraph [0025]).
Re claim 9, Sugio does not specifically disclose the non-zero motion vector is derived by scaling a motion vector based on one of the one or more pictures.  However, Fig. 17 of Lim illustrates that a block is referred to by a motion vector of a scaled temporal merge candidate.  Since Sugio and Lim relate to video coding using motion vector prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the coding techniques of Lim with the system of Sugio in order to improve encoding/decoding efficiency when applied to specific regions (Lim: paragraph [0025]).
Re claim 10, Sugio does not specifically disclose adjusting one of the one or more pictures to be a reference picture associated with a spatial merge candidate.  However, Lim dscloses that merge candidates may include spatial merge candidates (Lim: paragraph [0088]).  Motion information of the neighboring block adjacent to the encoding/decoding target block may be referred to as a spatial merge candidate (Lim: paragraph [0196]).  Since Sugio and Lim relate to video coding using motion vector prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the coding techniques of Lim with the system of Sugio in order to improve encoding/decoding efficiency when applied to specific regions (Lim: paragraph [0025]).
Re claim 11, Sugio does not specifically disclose that the second block is identified by a motion vector derived from a merge candidate of the video block.  However, Lim discloses that merge candidates may include a spatial merge candidate, a temporal merge candidate, a combined merge candidate, a combined bi-prediction merge candidate, a zero merge candidate, etc. (Lim: paragraph [0088]).  Fig. 17 of Lim illustrates that a co-located block is referred to by a motion vector of a temporal merge candidate.  Since Sugio and Lim relate to video coding using motion vector prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the coding techniques of Lim with the system of Sugio in order to improve encoding/decoding efficiency when applied to specific regions (Lim: paragraph [0025]).
Re claim 12, Sugio does not specifically disclose that the second block is identified by a motion vector derived from motion information of a spatial neighboring block of the video block.  However, Lim dscloses that merge candidates may include spatial merge candidates (Lim: paragraph [0088]).  Motion information of the neighboring block adjacent to the encoding/decoding target block may be referred to as a spatial merge candidate (Lim: paragraph [0196]).  Since Sugio and Lim relate to video coding using motion vector prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the coding techniques of Lim with the system of Sugio in order to improve encoding/decoding efficiency when applied to specific regions (Lim: paragraph [0025]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al. (US 20120224637 A1) in view of Bici et al. (US 20130114723 A1).
Re claim 13, Sugio does not specifically disclose comparing a new TMVP candidate against all existing TMVP candidates; determining that the new TMVP candidate is identical to an existing TMVP candidate; and refraining from adding the new TMVP candidate to the multiple TMVP candidates.  However, Bici discloses a coding method and apparatus, wherein identical motion vector prediction candidates may be removed to reduce redundancy (Bici: paragraph [0017]).  Since Sugio and Bici relate to video coding using motion vector prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the candidate removal of Bici with the system of Sugio in order to prevent false assignment of motion vector prediction candidates which may lead to degradation in the picture quality and drift of false motion information throughout the decoding process (Bici: paragraph [0017]).
Re claim 14, Sugio does not specifically disclose comparing a new TMVP candidate against a subset of existing TMVP candidates; determining that the new TMVP candidate is identical to an existing TMVP candidate; and refraining from adding the new TMVP candidate to the multiple TMVP candidate.  However, Bici discloses a coding method and apparatus, wherein identical motion vector prediction candidates may be removed to reduce redundancy (Bici: paragraph [0017]).  Since Sugio and Bici relate to video coding using motion vector prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the candidate removal of Bici with the system of Sugio in order to prevent false assignment of motion vector prediction candidates which may lead to degradation in the picture quality and drift of false motion information throughout the decoding process (Bici: paragraph [0017]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482